[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                          OCT 31, 2006
                          No. 05-13927                  THOMAS K. KAHN
                    ________________________                CLERK


                 D. C. Docket No. 03-00155-CR-4-1

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                versus

VINCENT WILLIAMS,
a.k.a. Vent,
EDDIE OLIVER,
a.k.a. 250,
DEMETRIUS REVERE,
a.k.a Top Cat,


                                                     Defendants-Appellants.

                    ________________________

             Appeals from the United States District Court
                 for the Northern District of Georgia
                   _________________________

                         (October 31, 2006)
Before BLACK and HULL, Circuit Judges, and CONWAY,* District Judge.

PER CURIAM:

       Defendants Vincent Williams, Eddie Oliver, and Demetrius Revere

(collectively, “Defendants”) appeal their convictions and sentences. After review

and oral argument, we affirm.

                                    I. BACKGROUND

       On March 12, 2003, a grand jury in the United States District Court for the

Northern District of Georgia returned a multi-count indictment against several

individuals, including Williams, Oliver, and Revere. The indictment ultimately1

alleged that Williams, Oliver, and Revere, along with twelve other defendants and

various unindicted co-conspirators, were members of the Diablos, an Atlanta,

Georgia-based street gang. According to the indictment and the evidence at trial,2

the Diablos had two principal goals: first, to make money via criminal activity,

principally drug dealing; and second, to use the money to finance and promote



       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
       1
        The indictment was superseded twice. The third superseding indictment, on which the
three Defendants here were ultimately tried, was returned in March 2004. For the sake of
simplicity, we refer to the third superseding indictment as the “indictment.”
       2
        Defendants challenge the sufficiency of the evidence presented against them at trial, and
because Defendants were convicted, we recount the facts in the light most favorable to the
government. See United States v. Pipkins, 378 F.3d 1281, 1288 (11th Cir. 2004).

                                                2
their rap music recordings. Several, but not all, of the Diablos—of whom there

were between twenty and fifty—were involved with a “gangster rap” music group

that went by the same name. The Diablos were from the Perry Boulevard area of

Atlanta and were rivals with a gang from the nearby Hollywood Courts

Apartments.

                                 A. The indictment

      Count One of the indictment charged various members of the Diablos with

conspiring to violate the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d). Specifically,

Count One charged that the members of the Diablos, including Defendants, agreed

to conduct and participate, directly and indirectly, in the affairs of the Diablos

through a pattern of racketeering activity that included murder, robbery, kidnaping,

and drug-dealing. Count One further charged the Diablos as the “RICO

enterprise,” alleging that the charged defendants, as well as others who were

unindicted and/or unknown to the grand jury, constituted an enterprise as defined

by 18 U.S.C. § 1961(4)—a group of individuals associated in fact. Count One

further alleged that the Diablos were an ongoing organization whose members

functioned with a continuing purpose of achieving the objectives of the enterprise,

which were, essentially: (1) preserving and protecting the power, territory, and



                                           3
financial well-being of the Diablos through intimidation, violence, and drug deals;

and (2) obtaining money and drugs for distribution to finance the Diablos’

promotion of their music.

       As to these specific Defendants, Count One alleged that Oliver and

Williams, along with three other co-defendants and Billy Ladson,3 were leaders of

the Diablos. Revere was alleged to be a participating member, but a non-leader.

Moreover, Count One charged each of these Defendants with specific overt acts in

furtherance of the conspiracy. Oliver was charged with, inter alia, overt acts 1

(purchase of approximately fifty kilograms of cocaine, from a person known to the

grand jury, for distribution between July 1997 and January 1998) and 14

(possession of a quantity of crack cocaine). Williams was charged with, inter alia,

overt acts 10 (sale of cocaine, to a person known to the grand jury, from a date

unknown until approximately 1998) and 40 (the beating, kidnaping, and robbery of

a rival drug dealer at some point between July 2002 and August 22, 2002). Revere

was charged with, inter alia, overt acts 16 (shooting at a rival gang member), 34

(possession of a quantity of marijuana), and 38 (flagging down cars and directing

them to Maurice Turner, a Diablo and a drug dealer).4

       3
         Ladson was an unindicted co-conspirator who testified at Defendants’ trial. Ladson was
alleged to be the principal leader of the Diablos.
       4
        Defendants Oliver, Williams, and Revere were each charged with other overt acts that
were allegedly committed in furtherance of Count One; however, the jury found Defendants

                                               4
       Additionally, the indictment charged Oliver with, inter alia, Count Five

(possession of fifty grams or more of crack cocaine with intent to distribute, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), and 851). The indictment also

charged Williams with Count Eleven (knowingly and intentionally obstructing,

delaying, and affecting commerce by robbery and extortion, in violation of 18

U.S.C. §§ 2 and 1951(a)); Count Twelve (knowingly and intentionally possessing

with intent to distribute five kilograms or more of cocaine, in violation of 18

U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 851); and Count Thirteen (knowingly and

intentionally using and carrying a handgun in furtherance of the commission of a

crime of violence or a drug trafficking crime, in violation of 18 U.S.C. §§ 2 and

924(c)(1)(A)). The indictment also contained a RICO forfeiture count (Count

Fourteen).

                                            B. Trial

       Several co-defendants pled guilty and testified against Defendants Williams,

Oliver, and Revere at trial, along with various unindicted persons. The

government also presented testimony about and physical evidence resulting from

the Defendants’ arrests. The relevant testimony and evidence is summarized

below.



responsible for only the above-described overt acts.

                                                5
                                      1. Billy Ladson

       Billy Ladson, also known as “Billy Diablo,” described himself as one of the

heads of the Diablos. The government contended that Ladson was responsible for

the murder of a rival drug dealer named Derrick Colbert, whose street name was

“Monkey Man,” 5 as well as the murder of Michael Goss, a potential witness

against the Diablos.

       Ladson testified that he started Diablos Records, Inc. (“Diablos Records”) in

late 1997-early 1998, along with Oliver and two other defendants. Ladson

explained that the seed money for Diablos Records came from selling drugs, and

that he and Oliver both personally invested thousands of dollars in drug money into

the record company. Ladson testified that several of the Diablos’ song lyrics

accurately described the Diablos’ actual drug dealings and robberies. Certain of

the Diablos’ CDs were introduced into evidence, over defense objection, along

with lyrics from some of the songs. Some of the songs were played for the jury.

The songs graphically, and with explicit lyrics, portrayed the Diablos as an

Atlanta-based gang that sold drugs and robbed drug dealers of money and drugs.



       5
         Randy Brown, a member of the rival Hollywood Courts gang, testified that Monkey
Man was the leader of the Hollywood Courts gang and a good friend of Brown’s. As described
in greater detail infra, Brown testified that in the aftermath of Monkey Man’s death, he became
the leader of the Hollywood Courts gang and wound up in a gunfight started by Revere and other
Diablos.

                                               6
Although Oliver did not rap on the CDs, Oliver was mentioned by name on at least

one of the songs and was cited in the liner notes of the first CD as “Eddie Diablo,”

the “president” of the Diablos, while Revere was thanked (by Oliver) in the liner

notes of the first CD.

       Ladson testified that the Diablos did not consider themselves a gang; rather,

Ladson testified that the Diablos were an “organization” or a “family”—“an

organization in the Mafia . . . sense.” Ladson specifically named Oliver and

Revere as Diablos and estimated that there were approximately fifty total members

of the organization, although only a few of the Diablos, including Oliver and

Ladson, were involved with the music side of the organization. Ladson testified

that certain people in the Diablos were leaders and others were “people that fell

under certain people.”

       Ladson further explained that Oliver and Williams, along with Ladson and

three others, were the leaders of the Diablos.6 As to Defendant Williams



       6
         Williams emphasizes that Ladson did not specifically name him as a Diablo and that in
response to the question, “Was Vincent Williams one of the Diablos,” Ladson answered, “Well,
he hung with several of us, but he wasn’t over there every day like that.” However, Ladson was
not testifying as to a complete list of Diablos when he failed to name Williams. Ladson later
testified that Williams was a leader of the Diablos, that Williams participated in various Diablo
activities, and that Williams even brought other people into the Diablos. Additionally, as
discussed infra, multiple other witnesses named Williams as a Diablo. Given that at this stage
we take all evidence and inferences in the light most favorable to the government, the jury’s
determination that Williams was a member of the Diablos (the RICO enterprise) was reasonable
and supported by the evidence. See Pipkins, 378 F.3d at 1288.

                                                7
specifically, Ladson testified that Williams supplied him with large quantities

(between nine ounces and a kilogram 7) of powder cocaine approximately once or

twice a week for a period of four to six months in 1999, until he became

“unavailable”; taught him how to cook crack; and planned and participated in the

Diablos’ robberies of drug dealers, along with Ladson, Oliver, and other

defendants. Ladson further testified that he purchased crack from Williams on

“several occasions” before March 1999, although at that time, according to Ladson,

Williams was not dealing drugs on Perry Boulevard and Ladson and Williams were

not close friends. According to Ladson, Larry Mackey, who was not a Diablo,

accompanied Ladson on his first trips to buy crack from Williams. Ladson

testified he re-sold the crack he purchased from Williams on Perry Boulevard.

      Ladson further testified that Defendant Williams again began supplying him

with drugs (between nine ounces to half a kilogram) about once or twice a week in

approximately February 2001, after Ladson got out of jail for his alleged

involvement in Monkey Man’s death. Ladson testified that Williams supplied him

with cocaine from February 2001 “until about the first week of April [2001] when

[Ladson] was arrested” again.

      Additionally, according to Ladson, he and Defendant Williams, “on several



      7
          There are approximately thirty-five ounces in a kilogram.

                                                 8
occasions,” trailed drug dealers “from one spot to the next after they made [drug]

buys or drops, just to see what their routine was,” and that the Diablos would often

follow “drug dealers until [they] found out the locations . . . where the drugs was

stashed at, or a vulnerable point at which [they] could take the drugs from them.”

Ladson specifically testified that Defendant Williams planned a successful robbery

of a drug dealer in Cobb County, Georgia in August 2002, and that while Williams

did not accompany a small group of Diablos to that drug dealer’s house, he was in

charge of “surveillance, staking out, and driving . . . .” Ladson explained that the

group participating in the August 2002 robbery continuously telephoned Williams

in order to update him on the progress of the crime, and that Williams ultimately

received a share of approximately two kilograms of cocaine and $15,000 from the

robbery. Ladson further testified that he and Williams invested proceeds from the

August 2002 robbery into a land purchase, and that they planned to build a house

on the purchased land.

      As to Defendant Oliver, Ladson testified that Oliver obtained cocaine from a

man named Mekael Daniels in late 1997 through early 1998, some of which Oliver

sold himself and some of which (between two and four kilograms) he sold to

Ladson for re-sale. Ladson testified that Oliver stopped selling drugs in early 1998

because it was decided that Oliver would focus his attention on the music



                                           9
component of the Diablos; however, Ladson also testified that Oliver “started back

selling drugs” for a short period of time in 2000. Ladson further testified that

Oliver was arrested in Ladson’s “trap,” or apartment out of which he sold drugs,

with some of Ladson’s drugs and some of Oliver’s own drugs, on March 15, 2000.

According to Ladson, “[a]t that time me, and Mr. Oliver,” as well as Diablo

Maurice Turner and two other “smaller dealers,” were “working together out of

that apartment.” Additionally, on one of the Diablos’ CDs, which was recorded

between December 2000 and March 2001, the Diablos rapped about moving from

“triple zeros to moving kilos,” which Ladson explained meant “moving up” from

having nothing by virtue of selling drugs. Ladson testified that Revere and Oliver,

along with himself, had “moved up in that sense,” and that the “moving up” took

place “after . . . Oliver had gotten back into selling drugs.”

      Ladson further testified that in September 1998, Oliver acted as the driver

for Ladson and two others in an armed robbery and kidnaping of a drug dealer

named Woo. Additionally, Ladson testified that Oliver handled the bookkeeping

for the Diablos’ music endeavors, and it is uncontroverted that the Diablos’ CDs

and other music-related expenses were financed with money from drug sales and

robberies of drug dealers. Indeed, Ladson testified that all of the Diablos that were

involved with the music side of the organization, including Oliver, put drug money



                                           10
into Diablos Records. Finally, Ladson testified that Oliver acted as a liaison with

Officer David Freeman, an Atlanta Police Department (“APD”) officer who

provided the Diablos with insider information about ongoing police investigations

of the Diablos.

       Ladson testified that Defendant Revere was a Diablo who sold drugs,

including crack cocaine, “on a large level.” Ladson explained that Revere

maintained a “trap” on Perry Boulevard. Additionally, Ladson testified that in the

aftermath of Monkey Man’s death in 2000, Randy Brown, a member of the

Hollywood Courts gang, became a leader of the Hollywood Courts gang and

provoked several shootouts with the Diablos in an attempt to avenge Monkey

Man.8 According to Ladson, a couple of months after Monkey Man’s death, he

and Revere’s brother were visiting one of Ladson’s employees at an apartment

complex when they encountered Brown and several Hollywood Courts members.

Because Ladson and Revere’s brother were unarmed, Revere’s brother called

Revere and several other Diablos in order to provide support. Ladson testified that

ten to twelve Diablos, including Revere, arrived at the apartment complex, and a

gun battle ensued. According to Ladson, the gunfight began when Revere arrived



       8
       Ladson admitted that he was present when Monkey Man died, and the prevailing belief
among both the government and the Hollywood Courts gang was that Ladson was responsible
for Monkey Man’s death.

                                            11
at the complex; located his brother and Ladson; learned Brown’s location from his

brother and Ladson; approached Brown; and “shot first.” Ultimately, Revere was

shot in the face and lost an eye, an incident that the Diablos blamed on Brown.

Ladson testified that in the aftermath of Revere’s wounding, he, Revere, and other

Diablos went hunting for Brown at least twice with the intent to kill him.

                                2. Mekael Daniels

      Mekael Daniels, a longtime drug dealer who was not a Diablo, testified that

he supplied Oliver with drugs beginning in July 1997 and through January 1998.

Although Daniels initially supplied Oliver with crack (approximately thirty-one

ounces total), in the first week of August 1997, Daniels began to supply Oliver

with powder cocaine. According to Daniels, he charged Oliver $22,000 for a

kilogram of cocaine and $500 for an ounce of crack. Daniels testified that the first

time he supplied Oliver with powder cocaine, he sold Oliver a kilogram; however,

Oliver called Daniels back on the same day, advised Daniels that he had already

sold the cocaine, and purchased another kilogram. Thereafter, Daniels supplied

Oliver with two kilograms of cocaine every Sunday through the first week in

January 1998, for a total of approximately forty-two kilograms of powder cocaine

(an expense to Oliver of over $800,000). Daniels further testified that he knew

Oliver to be a Diablo; that he had once seen Oliver give some of Daniels’s drugs to



                                         12
other Diablos, including Ladson and Revere; and that Oliver told him that he was

using the cocaine he was purchasing from Daniels to supply Ladson, Revere, and

two other Diablos. Daniels testified that he stopped selling drugs to Oliver in

January 1998 when Daniels was arrested for violating the terms of his supervised

release.

                                           3. David Freeman

          At all times pertinent, David Freeman was an officer with the APD.

Freeman, who grew up in the Perry Boulevard area, provided the Diablos with

insider information regarding APD investigations of the Diablos. He was named

as a co-defendant in this case, pled guilty to civil rights violations, and testified at

trial. Specifically, Freeman testified that he was close friends with Oliver and one

other Diablo and that he considered Oliver to be a relative of his.9 Freeman named

Oliver and Revere as Diablos and testified that he: (1) observed Oliver dealing

drugs in the Perry Boulevard area in 1998-99; (2) observed Revere selling drugs

once or twice in the Perry Boulevard area “[a]round 2001, 2002”; (3) observed

Oliver giving orders to Diablos, which were followed; and (4) was told by Oliver

that the Diablos had killed Monkey Man because Monkey Man had robbed and

killed one of the Diablos’ fathers. Freeman further testified that he informed


          9
              Oliver and Freeman are not actually related; Oliver married into Freeman’s best friend’s
family.

                                                     13
Ladson and Oliver that the APD was investigating a report that Ladson had beaten

up a drug dealer and that Michael Goss had witnessed Ladson beating up the drug

dealer. Goss was killed by Ladson within weeks of Freeman’s meeting with

Ladson and Oliver. Freeman also admitted that he regularly failed to arrest the

Diablos, including Oliver, when he saw them engaged in criminal activity, and in

fact, Freeman specifically testified that he, Oliver, and several other Diablos once

placed an individual whom they suspected had stolen drugs from Oliver in

Freeman’s truck and drove him to Perry Boulevard, where they beat him.

                    4. Demarco Hendrix and Willie Respress

      Demarco Hendrix and Willie Respress were both Diablos who pled guilty

and testified at trial. Hendrix named Williams, Oliver, and Revere as Diablos, and

testified that he had known them for approximately thirteen years, because they all

grew up together in the Perry Boulevard area. Hendrix testified that he observed

Oliver selling drugs out of Ladson’s Perry Boulevard apartment in approximately

2001, and that he had cooked crack cocaine with Williams at Williams’s house in

2001-02. Hendrix further testified that he participated in the August 2002 robbery

of the Cobb County drug dealer with Williams; that Williams was heavily involved

with the approximately month-long preparation and surveillance for the robbery;

and that Williams acted as the lookout on the actual night of the robbery instead of



                                          14
accompanying them to the drug dealer’s house because Williams knew the victim

and did not want to be recognized.10

       Respress named Oliver and Revere as Diablos. Additionally, Respress

testified that on August 29, 2002, he and Revere were involved with several other

Diablos in a drug-selling operation at an apartment complex on Perry Boulevard.

Respress explained that he “was selling drugs, me and Demetrius [Revere] would

flag down cars and direct them to Maurice Turner,” and that after he and Revere

ascertained from the potential buyers “what they need,” they would direct the

buyers to Turner to sell “nickels and dimes” (five and ten dollar bags) of crack

cocaine. Respress further testified that he had seen Revere in possession of a

“couple of bags of weed” (marijuana) in 2002, and that he had seen Oliver in

possession of cocaine in 1997-98.

                                      5. Larry Mackey

       Larry Mackey did not consider himself a member of the Diablos, and he was

not indicted in this case; however, he is a convicted felon. Mackey testified that he


       10
          Hendrix testified that the August 2002 Cobb County drug dealer robbery yielded “like
14 ki’s [kilograms], and the money. And everybody pretty much got like 2 ki’s and $10,000.”
Hendrix further testified on cross that he “only seen 14 ki’s” as a result of the robbery. Williams
contends that because Ladson testified that the August 2002 robbery actually yielded
approximately seventeen kilograms, as opposed to fourteen, both Ladson and Hendrix are
unworthy of belief. We reject Williams’s argument. Taking the evidence in the light most
favorable to the government, Hendrix’s use of the word “like” and subsequent clarification that
he “only seen” fourteen kilograms of cocaine indicate that he was approximating the amount of
drugs and money involved in the robbery.

                                                15
grew up in the Perry Boulevard area and used to deal drugs in that neighborhood.

He named Oliver and Revere as Diablos and testified that Williams “associated”

with the Diablos “also.”11 Mackey testified that he had known Oliver for thirteen

or fourteen years and that Oliver had lived with him at one point; that he had

known Williams since the early 1990s; and that he had known Revere since the

mid 1990s. According to Mackey, he sold drugs with Oliver in 1997-98 in the

Perry Boulevard area. Mackey testified that he often observed Mekael Daniels

supply Oliver with drugs during that time frame. Mackey would buy some of

those drugs from Oliver, particularly in early 1997, and then they would “work[]

together” selling the drugs. Mackey further testified that at the same time,

particularly in 1998, Williams was also supplying him with drugs for sale in the

Perry Boulevard area. Mackey explained that Williams would “front” him drugs;

Mackey would sell them and make Williams’s money back; and then Mackey

would “have extra” for himself. According to Mackey, as between Williams and

Oliver, in 1997-98 (and 1998 especially), Williams was his “main supplier,” but he


       11
         Mackey also testified on cross-examination, in response to the question, “Vincent
Williams is not a Diablo?” that Williams was “not with the [Diablos] rap group,” but that
Williams “associate[d]” with the Diablos. Mackey then testified that he himself was not a
Diablo, but agreed that he “associate[d]” with the Diablos “[a]s far as drugs.” Williams thus
contends that Mackey testified that Williams was not, in fact, a Diablo. Again, taking all of the
evidence in the light most favorable to the government, we reject Williams’s contention.
Moreover, several other witnesses testified that Williams was a Diablo, and the jury was free to
believe or disbelieve any and all of the testimony as it saw fit. See United States v. Hasner, 340
F.3d 1261, 1272 (11th Cir. 2003).

                                                16
would get drugs from both. Mackey testified that in 1998, he generally obtained

drugs from Williams “every other day.” Mackey explained that Williams supplied

him with drugs until 1999, and that Oliver supplied him with drugs until Mackey

was incarcerated in 2001. Mackey also testified that he “had exchanged drugs”

with Revere.

                                 6. Terrence Scott

      Terrence Scott was incarcerated at the time of trial on charges unrelated to

this case, but he worked for Worldwide Records and Distribution (“Worldwide”), a

record promotion company, at all times pertinent. Diablos Records was a client of

Worldwide’s in 2001, and at that time, Scott worked with Ladson and Oliver, as

well as other Diablos who participated in the music side of the organization. Scott

testified that Oliver and Ladson told him that they financed their CD by selling

drugs; that he had bought marijuana and cocaine from Ladson and Oliver for

personal use; and that he had “definitely” seen Oliver with firearms and that the

Diablos he worked with had pistols in Oliver’s vehicle. Scott also testified that he

purchased a semi-automatic firearm and two hand pistols from Oliver in winter

2001 for two of his friends, and that Oliver exchanged the weapons for

approximately $2200 in cash.

                                 7. Randy Brown



                                         17
      Randy Brown named Defendants Oliver, Williams, and Revere as Diablos,

and he testified regarding the events that took place in the aftermath of Monkey

Man’s death, including the gunfight in which Revere was shot in the eye. Brown

explained that after Monkey Man’s death, he took over as the leader of Hollywood

Courts; that there were then multiple confrontations between the Diablos and

Hollywood Courts; and that the gun battle in which Revere lost his eye took place

approximately two months after Monkey Man’s death. According to Brown, he

dropped a friend off at an apartment complex in the Perry Boulevard/Hollywood

Courts area, and he was flagged down by a member of the Diablos while he was

leaving. Other Diablos then arrived on the scene, and Brown observed Revere exit

his vehicle; proceed into a stairwell area where he seemed to be talking to

someone; turn around and face Brown; and start shooting at Brown. Brown

testified that he shot back, was shot in the thigh by one of the Diablos, and

managed to escape.

               8. Police testimony and relevant physical evidence

      Officer Jason Bilak of the APD testified that he arrested Revere on or about

June 12, 2002, in the Perry Boulevard area, for his involvement in a drug deal.

Bilak testified that on that date, he observed Revere and Turner exchange a clear

plastic bag that contained nineteen separate smaller red bags of marijuana, totaling



                                          18
just under one ounce. A forensic chemist verified the weight and drug type, and

the marijuana was admitted into evidence. In Bilak’s training and experience, the

nineteen smaller bags were packaged the way they were in order to facilitate later

distribution; in other words, Bilak did not believe the package was for Revere or

Turner’s personal use. Revere had $407 on his person at the time of his arrest in

June 2002.

      Officer C.J. Mills of the APD testified that she and a federal Drug

Enforcement Administration (“DEA”) agent arrested Oliver on March 15, 2000, at

an apartment in a complex on Perry Boulevard. The apartment—Ladson’s

“trap”—was leased in the name of Ladson’s girlfriend, who was also the mother of

two of Mackey’s children. Mills testified that she was on a team executing a

search warrant at the apartment; that she and the DEA agent were assigned the

back door, which led into the apartment’s kitchen; that Oliver was exiting through

the back door with Turner as the officers were entering; and that Oliver was

placing cash in his back pocket when the officers saw him. According to Mills,

Oliver was immediately arrested by the DEA agent, while Mills ran to stop Turner,

who was fleeing back into the apartment and subsequently attempted to jump out a

second-story window. Oliver and Turner were the only two individuals whom the

police found at the apartment.



                                         19
       Mills testified that a search of the apartment’s kitchen area, which Oliver

was leaving when he was arrested, revealed “over a hundred hits of powder and

crack cocaine.” Additionally, in the southwest bedroom, the officers found: (1) a

plastic bag on a shelf that contained several smaller red and yellow plastic bags of

crack; (2) a cigar box that contained a “crack cocaine cookie,” a separate bag of

powder cocaine, and additional hits of crack; and (3) a brown box containing an

eight-inch round crack cookie. In the northwest bedroom, the officers found a

plastic bag containing “a hundred hits of crack cocaine and 85 hits of powder

cocaine,” as well as a “slab of crack cocaine” on the bed next to the bag. Mills

explained that the drugs were packaged “for individual sale in various

denominations,” and that the drugs were not personal use amounts. Mills testified

that Oliver had $2315 in cash on his person at the time of his arrest. All of the

drugs seized at the apartment—over 300 grams of cocaine—were admitted into

evidence at trial.

       Oliver was subsequently arrested by Agent Craig Kailimai of the federal

Bureau of Alcohol, Tobacco, and Firearms (“ATF”) on a federal warrant pertaining

to the charges in this case. Kailimai testified that after he took Oliver into custody

and brought him back to the Atlanta ATF office, he fingerprinted, booked, and

photographed Oliver, and then “gave him the courtesy of advising him the entire



                                          20
elements of the Indictment, exactly what it was he was being arrested for.” At that

point—“prior to any Miranda12 warnings being read to him”—Oliver “blurted out

an exclamation . . . . to the effect that no one but himself or Barry Adams13 had the

right to speak for the Diablos.” At that point, Kailimai advised Oliver of his

Miranda rights, and Oliver said that he wanted a lawyer.14

                                C. Conviction and sentencing

       The jury convicted Defendants Williams, Oliver, and Revere of Count One

(RICO conspiracy), finding that Williams committed overt acts 10 and 40; Oliver

committed overt acts 1 and 14; and Revere committed overt acts 16, 34, and 38.

Additionally, Williams was convicted of Count Eleven (delaying the movement of

articles in interstate commerce by robbery and extortion), Count Twelve

(possession with intent to distribute five kilograms of cocaine), and Count Thirteen

(aiding and abetting the use of firearms in relation to Counts Eleven and Twelve),

and Oliver was convicted of Count Five (possession with intent to distribute fifty

grams of crack).



       12
            See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
       13
         Barry Adams was not named in the indictment, but Ladson testified that Adams was
one of the founders of Diablos Records, and Kailimai testified that he knew Adams was
connected to the music production side of the Diablos.
       14
        Defendant Williams was ultimately arrested in a traffic stop on an outstanding warrant.
No drugs or guns were in Williams’s possession at the time of his arrest.

                                                 21
       Williams was sentenced to 294 months’ imprisonment, followed by 5 years’

supervised release. Oliver was sentenced to 292 months’ imprisonment, followed

by 5 years’ supervised release. Revere was sentenced to 120 months’

imprisonment, followed by 5 years’ supervised release.

                                      II. DISCUSSION

       Defendants Williams, Oliver, and Revere appeal their convictions and

sentences. Each Defendant challenges the sufficiency of the evidence against

him.15 Additionally, Williams and Revere contend that the district court erred in

allowing the government to introduce the Diablos’ rap music and lyrics into

evidence.16 Williams further contends that: (1) the government committed

misconduct by asserting facts in its opening and closing statements not supported

by the evidence and deliberately eliciting witness testimony regarding the legal

term “associated”;17 and (2) the district court erred in denying his request to change

the order of certain portions of the jury verdict form.18 Additionally, Oliver

       15
          We review a challenge to the sufficiency of the evidence de novo, and view all evidence
in the light most favorable to the government. Pipkins, 378 F.3d at 1288.
       16
        We review a district court’s evidentiary rulings for abuse of discretion. United States v.
Range, 94 F.3d 614, 620 (11th Cir. 1996).
       17
         Where a defendant fails to object to alleged prosecutorial misconduct in the district
court, we review the challenged conduct for plain error. United States v. Wilson, 149 F.3d 1298,
1301 n.5 (11th Cir. 1998).
       18
          We review verdict forms and jury instructions for abuse of discretion. United States v.
Poirier, 321 F.3d 1024, 1031 (11th Cir. 2003).

                                                22
contends that the district court erred in overruling his motion to suppress his

statement to police officers that only he could speak for the Diablos.19 Finally,

Defendants each raise sentencing issues. Oliver contends that he was improperly

given a three-level increase in his advisory Guidelines offense level for his role as

a manager of the Diablos; Williams contends that the district court erred in

imposing a harsher sentence on him vis a vis his co-defendants; and Revere

contends that he was improperly sentenced based on an advisory Guideline

regarding attempted murder and that his sentence was unreasonable.20

       After review of the record, as well as the arguments of the parties in both

their briefs and at oral argument, we conclude that all of Defendants’ claims of

error lack merit. Only Defendants’ sufficiency of the evidence arguments warrant

further discussion.

                            A. Participation in the conspiracy

        Defendants Williams, Oliver, and Revere all contend that the government



       19
          The district court’s denial of a motion to suppress presents a mixed question of law and
fact: we review the district court’s factual findings for clear error, and the application of the law
to those facts de novo. United States v. Acosta, 363 F.3d 1141, 1144 (11th Cir. 2004).
       20
          Whether a particular Guideline applies to a given set of facts is a question of law that
we review de novo; a district court’s finding of facts that support sentencing enhancements are
reviewed for clear error. United States v. Ndiaye, 434 F.3d 1270, 1280 (11th Cir. 2006).
Additionally, a defendant’s ultimate sentence is reviewed for reasonableness in light of the
factors found in 18 U.S.C. § 3553(a). United States v. Williams, 435 F.3d 1350, 1353-54 (11th
Cir. 2006).

                                                 23
failed to establish that they agreed to participate in the conspiracy or that they were

even “associated” with the criminal “side” of the Diablos.

      To sustain a substantive RICO conviction under 18 U.S.C. § 1962(c), the

government must establish: (1) the existence of an enterprise that affects interstate

commerce; (2) that a defendant “associated” with the enterprise; (3) that the

defendant participated in or conducted the enterprise’s affairs; and (4) that the

defendant’s participation was done through a pattern of racketeering activity. 18

U.S.C. § 1962(c); see also United States v. Goldin Indus., Inc., 219 F.3d 1271,

1274 (11th Cir. 2000). It is unlawful to conspire to violate § 1962(c) under 18

U.S.C. § 1962(d).

      In order to establish a RICO conspiracy under § 1962(d), the government

must prove that a defendant objectively manifested, through words or actions, an

agreement to participate in the affairs of an enterprise through the commission of

two or more predicate crimes. United States v. To, 144 F.3d 737, 744 (11th Cir.

1998). The focus is on the defendant’s agreement to participate in the enterprise

through the pattern of racketeering activity, not on any agreement to commit the

individual predicate crimes. Id. The agreement to participate can be shown in one

of two ways: (1) the government may show that the defendant agreed to the overall

objective of the conspiracy, through circumstantial evidence showing that the



                                           24
defendant must necessarily have known that others were also conspiring to

participate in the same enterprise through a pattern of racketeering activity; or (2)

the government may show that the defendant agreed personally to commit two

predicate crimes and therefore agreed to participate in a “single objective”

conspiracy. Id. Mere association with co-conspirators or knowledge of their

illegal activity is not enough to establish a defendant’s agreement to participate in

the conspiracy; RICO punishes “conduct, not status.” Id. at 746. As for the

enterprise itself, it need not be a legal entity such as a corporation or partnership; it

may also be a group of persons associated together for a common purpose of

engaging in a course of conduct. Id. at 744.

      Here, the evidence, when viewed in the light most favorable to the

government, established that the Diablos were a “family”-type organization

engaged in extensive criminal activity; that Defendants were all members of the

Diablos; and that Defendants knew of and agreed to participate in the Diablos’

criminal affairs. The Diablos sought to make money from drug trafficking and

robberies and to funnel some of that money into Diablos Records, and they used

violence and intimidation to achieve their goals.

      Without merely repeating the facts outlined above, Defendants were each

named by multiple witnesses as Diablos who engaged in criminal activity with



                                            25
other Diablos. In fact, Defendants Oliver and Williams were named as two of the

leaders of the Diablos. Williams supplied Ladson with drugs for re-sale over two

separate extended periods and planned at least one robbery in which several

Diablos participated. Additionally, contrary to Williams’s contention that he

merely knew Ladson and other Diablos and was not actually a Diablo himself,

Ladson testified that Williams was one of the leaders of the Diablos and eventually

brought others into the Diablos.

      As to Defendant Oliver, from late 1997 through early January 1998, Daniels

supplied Oliver with approximately forty-two kilograms of cocaine, and Oliver

passed that cocaine on to other Diablos for re-sale. Additionally, Oliver and

Ladson sold drugs together not only in late 1997 through early 1998, but also in

2000-01, and in March 2000, Oliver was arrested at Ladson’s “trap” along with

Turner (another known Diablo) and a large quantity of drugs and money. Ladson

testified that in March 2000—a time at which Oliver claims he had ceased drug

activity in order to focus on the music side of the Diablos—he, Turner, and Oliver

were selling drugs out of his “trap.” Additionally, there was testimony that Oliver

acted as a driver for other Diablos in a robbery of a drug dealer; was a liaison with

Freeman, the Diablos’ police informant; and sold drugs and guns to Scott. Oliver

even admits that he was a leader of Diablos Records, an organization that was



                                          26
undisputedly financed by drug money.

      Finally, as to Defendant Revere, multiple witnesses testified that he sold

drugs as a Diablo; Ladson testified that Revere sold drugs “on a large level”;

Revere was arrested with Turner as they were exchanging marijuana packaged for

re-sale; Daniels testified that Oliver passed some of his cocaine on to Revere and

other Diablos for re-sale; and Respress detailed Revere’s involvement in a drug-

selling operation with Turner, Respress, and other Diablos. Moreover, Revere

joined approximately ten other Diablos when called to protect Ladson and

Revere’s brother from Brown and other Hollywood Courts members; started the

gun battle in which he and Brown were wounded; and subsequently accompanied

and assisted several Diablos in seeking revenge against Brown.

      Thus, viewing the evidence in the light most favorable to the government, it

seems clear that the Diablos were a RICO enterprise; that Defendants were

members of the Diablos; and that Defendants agreed to and in fact did further the

Diablos’ overall objectives through their actions as described above.

                            B. Overt act 10 (Williams)

      Williams further contends that the government failed to prove that Williams

(or Mackey) was part of the alleged conspiracy at the time he participated in overt

act 10—Williams’s sale of cocaine to Mackey over a continuing period through



                                         27
1998. Because overt act 10 was one of the two predicate acts found by the jury in

support of its conviction of Williams on Count One, Williams argues that his

conviction on Count One must be overturned.

      Williams’s argument is flawed because it is premised on a contention that

Mackey “said that [Williams] was not a Diablo.” In actuality, that was not the

substance of Mackey’s testimony. As discussed supra at Section I(B)(5) and note

eleven, Mackey testified that Williams “associated” with the Diablos, although

Williams was “not with the rap group.” While Mackey also agreed that he too

“associate[d]” with the Diablos “[a]s far as drugs,” even though he himself was not

a Diablo, viewing the evidence in the light most favorable to the government, the

jury could have reasonably concluded that Williams was a Diablo at the time he

sold drugs to Mackey. Specifically, in addition to Mackey’s testimony that

Williams “associated” with the Diablos at the time of overt act 10, multiple

witnesses named Williams as a Diablo generally (without regard to time

limitations), and there was significant evidence as to Williams’s later membership

in the Diablos. Moreover, Mackey testified that overt act 10 occurred in the Perry

Boulevard area, which was Diablo-controlled territory and an area in which several

witnesses testified the Diablos would not permit non-Diablos to sell drugs.

Accordingly, a reasonable jury could have concluded that Williams was part of the



                                         28
conspiracy at the time he sold drugs to Mackey in 1998—overt act 10.

      In passing, Williams also argues that there was no continuity or relatedness

between overt act 10 and the other overt acts. “In order to prove the required two

predicate acts, the government must show that the racketeering predicates are

related, and that they amount to or pose a threat of continued criminal activity.”

United States v. Beasley, 72 F.3d 1518, 1525 (11th Cir. 1996). Here, as discussed,

the overt acts were all related in that they revolved around the purposes of making

money for the Diablos from drug sales and robberies; funneling some of that

money into Diablos Records; and protecting Perry Boulevard from rival drug

dealers. Cf. id. at 1525-26 (acts were related in that, inter alia, they revolved

around the purposes of silencing dissension and retaliating against community

resistance to the criminal organization, and the acts facilitated the organization’s

racketeering activities). Moreover, although the two predicate acts attributed to

Williams by the jury were relatively far apart in time (overt act 10—the cocaine

sales to Mackey—took place in 1998, while overt act 40—the kidnaping and

robbery of a rival drug dealer—took place in 2002), Ladson testified that Williams

sold him cocaine in 1999 until Williams became “unavailable”; that Williams

taught him how to cook crack; that Williams participated in and planned multiple

robberies for the Diablos; and that Williams supplied him with drugs in 2001 until



                                           29
Ladson’s arrest. The evidence established that both Williams and the Diablos

enterprise engaged in long-term, continuing drug-related activity designed to profit

the Diablos. “[I]t is not the length of the defendant’s connection with the

‘association,’ or enterprise, that poses the threat of continued racketeering activity.

Rather, it is the [enterprise’s] long-term existence and regular way of doing

business that poses the threat of continued racketeering activity.” United States v.

Church, 955 F.2d 688, 694 (11th Cir. 1992). Accordingly, we reject Williams’s

relatedness and continuity arguments as well.

     C. Overt act 40 and Counts Eleven, Twelve, and Thirteen (Williams)

      Williams also contends that the government failed to present sufficient

evidence to support the jury’s finding that Williams committed overt act 40 (the

2002 drug dealer robbery), as well as the jury’s guilty verdicts on the independent

counts of the indictment that arose out of the robbery (Counts Eleven-Thirteen).

This argument lacks merit as well.

      Williams’s primary contention here is that the government’s only evidence

about his involvement in the robbery was the “conflicting testimony” of Ladson

and Hendrix. Williams points out that Hendrix testified that the Diablos obtained

fourteen kilograms of cocaine in the robbery, while Ladson testified that they

obtained seventeen kilograms of cocaine. Williams also points out that Hendrix



                                           30
testified that Ladson was the one who kept in constant telephone contact with

Williams throughout the robbery, while Ladson testified that a different Diablo

actually made the phone calls. According to Williams, these discrepancies mean

that both Ladson and Hendrix are unworthy of belief and their testimony should be

disregarded, and that if we do disregard their testimony, there is no corroborating

evidence with regard to the robbery.

      We reject Williams’s argument. The essence of Hendrix’s and Ladson’s

testimony was the same: Williams conceived of a plan to rob a rival drug dealer,

picked the target, acted as surveillance during the robbery, and was constantly

updated by the Diablos who actually performed the robbery. The robbery yielded a

great deal of cocaine—seventeen kilograms by Ladson’s recollection, and “like”

fourteen kilograms by Hendrix’s recollection, see supra note 10—and a great deal

of money. The small inconsistencies in Hendrix’s and Ladson’s testimony are

simply too insignificant for us to disregard the substance of the testimony.

Moreover, the jury is responsible for credibility determinations. See United States

v. Hasner, 340 F.3d 1261, 1272 (11th Cir. 2003).

      Williams also contends that the government failed to establish (a) that he

knew that what was originally a planned burglary would ultimately turn into a




                                          31
kidnaping and robbery,21 and (b) that his robbery co-defendants would be carrying

firearms or to link Williams to a firearm in any way (for purposes of Count

Thirteen).

       Count Thirteen charges Williams with aiding and abetting the use of a

firearm in furtherance of a crime of violence or a drug trafficking crime, in

violation of 18 U.S.C. §§ 2 and 924(c)(1)(A). To prove aiding and abetting, the

government had to establish that Williams had actual knowledge that a firearm

would be used in furtherance of the crime.22 See United States v. Hamblin, 911

F.2d 551, 558-59 (11th Cir. 1990); United States v. Pendegraph, 791 F.2d 1462,

1465-66 (11th Cir. 1986).

       21
          Witness testimony established that the original plan was for the Diablos to break into
the drug dealer’s house and steal drugs and money (a burglary); however, upon breaking and
entering, the Diablos ascertained that there was no contraband at the house. They then decided
to wait for the drug dealer to return to the house. When the drug dealer returned, the Diablos
kidnaped him and ascertained the (off-site) location of the drugs via force and intimidation. We
refer to the event as a “robbery” for the sake of simplicity and because ultimately, the event
escalated into a robbery.
       22
         The government argues that it did not have to establish that Williams had actual
knowledge. Instead, the government contends that we should use the so-called Pinkerton
doctrine to affirm Williams’s 18 U.S.C. § 924(c) conviction on the grounds that Williams’s co-
conspirators’ use of a firearm was “reasonably foreseeable” to Williams. See Pinkerton v.
United States, 328 U.S. 640, 645-48, 66 S. Ct. 1180, 1183-84 (1946) (a party to a continuing
conspiracy may be held responsible for substantive offenses committed by a co-conspirator in
furtherance of the conspiracy, even when he did not participate in the substantive offenses or
have any knowledge of them); see also United States v. Diaz, 248 F.3d 1065, 1099-1100 (11th
Cir. 2001) (Pinkerton doctrine may be used to establish a substantive violation of § 924(c) by a
person “not present . . . . if the carrying or using of a firearm by a coconspirator is a reasonably
foreseeable action of the conspiracy”). We need not address this point, because we conclude that
a reasonable jury could have concluded that Williams had actual knowledge that a firearm would
be used in furtherance of the crime.

                                                32
      Here, taking all of the evidence in the light most favorable to the

government, there was ample evidence that Williams knew that a firearm would be

used in furtherance of the crime. First, Williams was named by both Ladson and

Hendrix as the planner of the robbery. The jury could have reasonably concluded

that because Williams planned the crime, he knew that the Diablos executing his

plan would be using firearms. Second, Scott testified that many Diablos, including

Ladson, carried firearms. Third, Williams planned and was present for an earlier,

nearly identical Diablos robbery of a drug dealer in which firearms were used.

Specifically, Hendrix testified—and Williams presented no evidence to the

contrary—that Williams had planned a robbery of a drug dealer in 2001, in which

Williams, Hendrix, and two other Diablos participated. In the 2001 robbery,

Williams kept watch while Hendrix and the two other Diablos waited—with

firearms—for the drug dealer to come home, and when the drug dealer arrived, the

Diablos kidnaped him and forced him to tell them where he was keeping a large

quantity of cocaine. Finally, multiple witnesses testified that the Diablos actually

at the scene of the robbery constantly updated Williams throughout the crime. In

light of the evidence that Williams planned this robbery; earlier planned a nearly

identical robbery that involved firearms; was kept apprised of all developments

throughout this robbery, and that many Diablos carried firearms, the jury could



                                          33
have reasonably concluded that Williams knew firearms would be used in

furtherance of the crime.

                            D. Overt acts 1 and 14 (Oliver)

      In addition to his contention that the evidence failed to establish that he

agreed to participate in the criminal conspiracy with the rest of the Diablos (an

argument discussed and rejected above), Oliver raises specific arguments as to the

sufficiency of the evidence for his overt acts. With regard to overt act 1, Oliver

contends that there was no evidence that his purchase of cocaine from Daniels was

part of the alleged conspiracy. However, Daniels himself testified that he observed

Oliver provide cocaine that he had purchased from Daniels to other known

Diablos, and Daniels further testified that Oliver told him that he was using

Daniels’s cocaine to supply other Diablos. Moreover, selling drugs to finance the

production of the Diablos’ music was one of the objectives of the conspiracy, and

there was evidence that Oliver invested drug money in Diablos Records and was

the president of and bookkeeper for Diablos Records. Thus, taking all of the

evidence in the light most favorable to the government, we must reject Oliver’s

argument as to overt act 1.

      As to overt act 14, Oliver raises two arguments. First, Oliver contends that

he was “merely present” and attempting to leave the scene on March 15, 2000, and



                                          34
that mere presence is insufficient to support his conviction. While Oliver is correct

that mere presence at the scene of drug activity, even coupled with flight, is

generally insufficient proof of guilt, see United States v. Pantoja-Soto, 739 F.2d

1520, 1526 (11th Cir. 1984), in this case, taking the evidence in the light most

favorable to the government, we must reject Oliver’s claim that he was “merely

present” at Ladson’s “trap” on the day of his arrest. Most critically, Ladson

testified that in March 2000, he, Oliver, Turner, and two other Diablos were selling

drugs out of his “trap.” The evidence also established that Oliver dealt drugs for

and with other Diablos on a massive scale in the late 1990s; that Oliver handled the

bookkeeping for Diablos Records and that Diablos Records was financed by drug

money; and that Oliver was the Diablos’ liaison with Freeman for the purpose of

obtaining insider information about ongoing police investigations of the Diablos,

including their drug activity. Oliver was not merely present on March 15, 2000.

See United States v. Brazel, 102 F.3d 1120, 1134 (11th Cir. 1997) (testimony

regarding defendant’s participation in other aspects of drug operation plausibly

showed defendant was not merely present at scene where drugs were seized).

      Oliver’s second argument with regard to overt act 14 is that simple

possession of crack was not charged in Count One of the indictment as one of the

objects of the conspiracy. According to Oliver, because the indictment does not



                                          35
include simple possession as a type of racketeering activity in which the Diablos

allegedly participated, the jury’s finding that he committed overt act 14 is

insufficient to sustain his Count One conviction. Oliver tacitly concedes that if the

government had charged and proven possession with intent to distribute in overt

act 14, that could have supported his RICO conviction, but he contends that

because the government merely alleged and proved simple possession, he is

entitled to a reversal. Essentially, Oliver argues that there was a variance between

the indictment and the proof at trial, and that the variance compels reversal on

Count One. See United States v. Starrett, 55 F.3d 1525, 1552-53 (11th Cir. 1995).

      This Court has previously observed that “‘[b]ecause of the variety of

activities which may be undertaken by a criminal enterprise, there are few RICO

trials in which such a claim [of variance] could not be made . . . .’” Id. at 1552

(citation omitted). Accordingly, in order to prevail on a variance claim, a

defendant must show: (1) that a “‘material variance’” occurred; and (2) that he

suffered “‘substantial prejudice’” as a result of the variance. Id. at 1553 (citation

omitted).

      As in Starrett, we need not even address whether the variance alleged by

Oliver was material, because Oliver has failed to establish the second

prong—substantial prejudice. In order to establish substantial prejudice, a



                                           36
defendant must show either: (1) that the alleged variance was so great that he was

unfairly surprised and had an inadequate opportunity to prepare a defense; or (2)

that due to the number of defendants in the case and the number of predicate acts

charged, there was a substantial likelihood that the jury transferred evidence from

one defendant to another. Id. at 1553. Here, in addition to attributing overt act 14

(possession of crack on March 15, 2000) to Oliver, the jury also convicted Oliver

on Count Five of the indictment, and Count Five did in fact charge Oliver with

possession with intent to distribute crack for his activities on March 15, 2000.

Because Oliver knew that he was facing a separate charge of possession with intent

to distribute in Count Five, Oliver cannot be said to have suffered unfair surprise as

a result of any variance that occurred with regard to overt act 14. Moreover, Oliver

points to no evidence—and indeed, does not even argue—that the jury transferred

evidence from one defendant to another in finding him responsible for overt act 14.

Accordingly, we reject Oliver’s contentions as to overt act 14.

                                III. CONCLUSION

      For all of the foregoing reasons, we affirm Defendants’ convictions and

sentences.

      AFFIRMED.




                                          37